Citation Nr: 0835603	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, evaluated as 10 percent disabling from March 17, 2003.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  By a May 2008 decision, the Appeals 
Management Center (AMC) concluded that a 10 percent rating 
was warranted from the date of award of service connection.

The case was remanded by the Board in April 2006 for 
additional development.

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  As noted above, the veteran was 
awarded a 10 percent rating from the effective date of award 
of service connection.  The veteran has not suggested that 
this higher evaluation would satisfy his appeal for a higher 
evaluation of his disability.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
initial rating for bilateral hearing loss remains before the 
Board.  Inasmuch as the rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating, the Board has characterized that issue as set forth 
on the title page.


FINDING OF FACT

Since the initial grant of service connection, VA audiometric 
testing reveals no worse than Level III hearing acuity in 
either ear.  


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § § 3.159, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100), 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, well before the AOJ's initial adjudication of the 
claim, and again in May 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The May 2006 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

The veteran contends that he is entitled to a higher initial 
rating because he wears hearing aids.  The record contains 
numerous VA medical records documenting the veteran's hearing 
loss and his need to wear hearing aids.

The veteran has been afforded three VA audiological 
examinations in connection with this claim.  The Board notes 
that VA medical records indicate that prior to the veteran's 
claim in March 2003, an audiological examination was done in 
February 2003 at the Marion, Illinois VA medical center 
(VAMC).  On remand, the RO was instructed to obtain the 
veteran's treatment records from the VAMCs where he was 
treated.  The RO obtained two separate copies of the 
veteran's treatment records from the Marion VAMC, and neither 
copy contained a February 2003 audiogram.  

At a September 2003 audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
80
LEFT
15
20
60
70
75

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 90 percent in the 
right ear and 96 percent in the left ear.  The veteran 
complained of difficulty communicating with his wife because 
of his hearing problem.  He also reported that he experienced 
difficulty understanding conversational speech in groups and 
noisy places and in home environment.  He reported that he 
had been fit with hearing aids in July 2003.  The veteran was 
diagnosed with bilateral symmetrical high frequency 
sensorineural hearing loss.  His word recognition scores were 
determined to be normal bilaterally.

The veteran was afforded a second VA audiological examination 
in November 2004.  The veteran's puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
65
85
LEFT
15
20
65
75
75

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 88 percent in the 
right ear and 86 percent in the left ear.  The veteran 
complained of experiencing difficulty understanding 
conversational speech if the speaker was within a short 
distance from him, in groups/noisy situations, in home 
environment, and while using the phone.  He also reported 
that on occasion, although conversational speech might be 
sufficiently loud, he had difficulty understanding words.  He 
reported that he often had to ask others to repeat what they 
said.  The veteran also reported that he had to listen to the 
radio and television at levels too loud for others.  His 
hearing was reported to be better in his left ear.  The 
veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss.  His word recognition scores were 
determined to be good bilaterally.

The veteran was afforded a third audiological examination in 
July 2005.  The veteran's puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
65
80
LEFT
15
20
60
70
75

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 88 percent in both 
ears.  The veteran complained of increased difficulty in 
hearing and understanding since his November 2004 
audiological examination.  He was diagnosed with bilateral 
sloping mild to severe sensorineural hearing loss above 1000 
Hertz.  His speech recognition was determined to be good 
bilaterally.  His responses were consistent and reliable.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  When an examiner certifies that use of the 
speech discrimination test is not appropriate because of, for 
example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone 
threshold averages utilizing Table VIA, Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the veteran does not have an exceptional 
pattern of hearing loss.  Therefore, the provisions of 
38 C.F.R. § 4.86 do not apply here.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's bilateral 
disability as a claim for a higher evaluation of the original 
award, effective from March 17, 2003, the date of award of 
service connection.

Regarding the September 2003 VA audiological examination, the 
resulting puretone threshold averages, based on averaging the 
results of testing at 1000, 2000, 3000, and 4000 Hertz, were 
56.25 both ears.  38 C.F.R. § 4.85(d).  Entering Table VI 
(abbreviated below from 38 C.F.R. § 4.85) with the results 
from the speech audiometry findings (with both averages 
rounded down to 56) and the speech recognition ability of 90 
percent in the right ear and 96 percent in the left ear, 
results in scores of II for the right ear and I for the left 
ear. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (better ear level score of I; poorer 
ear level score of II) shows that, based on the September 
2003 VA audiological examination results, the level of the 
veteran's percentage of hearing impairment is zero percent, 
or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the November 2004 VA audiological 
examination, the resulting puretone threshold averages, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 58.75 in both ears.  38 C.F.R. § 4.85(d).  
Entering Table VI (abbreviated below from 38 C.F.R. § 4.85) 
with the above speech audiometry findings (with both averages 
rounded up to 59) and the speech recognition ability of 88 
percent in the right ear and 86 percent in the left ear, 
results in scores of III for both ears. 


% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of III) shows that the level of the veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the July 2005 VA audiological 
examination, the resulting puretone threshold averages, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 54 in the right ear and 56 in the left ear.  
38 C.F.R. § 4.85(d).  Entering Table VI (abbreviated below 
from 38 C.F.R. § 4.85) with the above speech audiometry 
findings, and the speech recognition ability of 88 percent in 
both ears, results in scores of II for both ears. 




% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above results (both ears with an auditory acuity 
level of II) shows that the level of the veteran's percentage 
of hearing impairment is zero percent, or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the veteran has been awarded a 10 percent evaluation.  
The Board notes that the veteran's hearing loss as evaluated 
at each of the examinations does not rise to a compensable 
level.  Instead, each audiological examination shows that the 
veteran's bilateral hearing loss warrants a zero percent or 
non-compensable rating.  Therefore, a higher rating at any 
time since March 17, 2003, is not warranted.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the bilateral 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's bilateral 
hearing loss has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  In this case, the loss of hearing 
acuity reported by the veteran is specifically contemplated 
by the criteria discussed above.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to a higher initial rating for bilateral hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


